Appleton, C. J.
There are no material facts in dispute. The evidence discloses that one C. A. Page had worked for the defendant; that there was due him for his labor $50.10,; that *239Page being about to leave, and the defendant not having on hand the means of immediate payment, they entered into negotiations with the plaintiff, in which it was arranged that Page should draw an order on the defendant in favor of the plaintiff, which being accepted, the plaintiff was to pay Page. Accordingly the order was drawn and accepted, and the stipulated payment made.
Unfortunately for the plaintiff this whole transaction was begun and concluded on the Lord’s day. This was not a work "of necessity or charity.” The statute, R. S., c. 124, § 20, not merely prohibits manual labor, but it likewise forbids the making of bargains and all kinds of trafficking. The plaintiff' cannot recover because the whole transaction, on 'which his claim to recover rests, is one in violation of the statute. Pattee v. Greely, 13 Met. 284; Meader v. While, 66 Maine, 90; Plaisted v. Palmer, 63 Maine, 576.

Motion sustained.


New trial granted.

Daxeorth, VirgiN, Peters and Libbey, JJ., concurred.